                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


KERRY WASHINGTON,

       Plaintiff,

     v.                                                 Case No. 19-CV-830

MILWAUKEE COUNTY,

      Defendant.


                     DECISION AND ORDER ON DEFENDANT’S
                       MOTION FOR SUMMARY JUDGMENT


       Kerry Washington sues his employer, Milwaukee County, alleging that he was

denied promotions due to his race in violation of Title VII of the Civil Rights Act of 1964

(“Title VII”). Milwaukee County has moved for summary judgment dismissing

Washington’s complaint. For the reasons explained below, Milwaukee County’s motion is

granted and this case is dismissed.

                                 BACKGROUND FACTS

          In November 2010, Kerry Washington, an African American man, was hired by

Milwaukee County as a Landside Coordinator at the General Mitchell International Airport

(“GMIA”). (Def.’s Proposed Findings of Fact (“DPFOF”) ¶ 1, Docket # 26 and Pl.’s Resp.

to DPFOF (“Pl.’s Resp.”) ¶ 1, Docket # 32.) During the summer of 2018, GMIA

reorganized its operations to merge the Landside Operations team with the Airside

Operations team to form one team with responsibility for all airport operations within the

terminal and on the airfield, collectively. (Id. ¶ 4.) As part of this merger, the Landside

Coordinator position and the Airport Control Center Operator position were eliminated and



           Case 2:19-cv-00830-NJ Filed 03/08/21 Page 1 of 10 Document 42
the new position of Airport Operations Coordinator I was created. (Id. ¶ 5.) The newly

created position of Airside Operations Coordinator I held more duties and responsibilities

than the Landside Coordinator position and the position was rated at a higher pay range.

(Id. ¶ 6.) On or about June 16, 2018, Washington was reclassified into the Airside

Operations Coordinator I position. (Id. ¶ 8.)

        In 2018, Washington applied to four job openings posted by Milwaukee County:

Assistant Manager of Airport Operations, Airport Public Safety and Security Coordinator,

Facilities Supervisor, and Airport Operations Coordinator II. (Id. ¶ 18.)1 Milwaukee County

posted the position of Airport Public Safety and Security Coordinator, with a closing date

for applications of May 3, 2018. (Id. ¶ 47.) Washington applied for the position on May 3,

2018. (Declaration of Angela Nixon (“Nixon Decl.”) ¶ 3, l, Ex. 1012, Docket # 28-13.)

Washington met the minimum qualifications for the position. (DPFOF ¶ 48 and Pl.’s Resp.

¶ 48.) Lydia Beairsto was the hiring manager responsible for reviewing and selecting

applicants to interview for the Airport Public Safety and Security Coordinator position.

(Amended Declaration of Angela Nixon (“Am. Nixon Decl.”) ¶ 14, Docket # 35.) Ken

Henning, a white male, was hired for the position of Airport Public Safety and Security

Coordinator. (Id. ¶ 13.)

        Milwaukee County posted the position of Airport Operations Coordinator II, with a

closing date for applications of July 3, 2018. (DPFOF ¶ 50 and Pl.’s Resp. ¶ 50.)

Washington applied for the position on June 20, 2018. (Am. Nixon Decl. ¶ 3, o, Ex. 1015,


1
  In his brief in opposition to Milwaukee County’s summary judgment motion, Washington agrees to dismiss
claims related to his application for the positions of Assistant Manager of Airport Operations and Facilities
Supervisor (as well as his disparate impact claim), and only pursues claims related to his application for the
positions of Airport Public Safety and Security Coordinator and Airport Operations Coordinator II. (Pl.’s Br.
at 6–7, Docket # 34.)
                                                      2


           Case 2:19-cv-00830-NJ Filed 03/08/21 Page 2 of 10 Document 42
Docket # 35-16.) Angela Nixon, the Employment Manager with the Milwaukee County

Department of Human Resources, avers that the position of Airport Operations

Coordinator II required a minimum of two years of experience coordinating construction

and maintenance on airfield projects. (Nixon Decl. ¶ 5 and Ex. 1015.) On his application,

Washington responded in the negative to a screening question asking whether he had the

requisite minimum two years of experience coordinating construction and maintenance on

airfield projects. (DPFOF ¶ 52 and Pl.’s Resp. ¶ 52.) Andrew Arnold, a white male, was

elevated to the position of Airport Operations Coordinator II sometime in 2020. (Pl.’s

Proposed Findings of Fact (“PPFOF”) ¶ 11, Docket # 33 and Def.’s Resp. to PPFOF

(“Def.’s Resp.”) ¶ 11, Docket # 37.)

       On August 3, 2018, Washington, represented by counsel, filed a complaint with the

Wisconsin Department of Workforce Development Equal Rights Division (“ERD”).

(Supplemental Declaration of Melinda Lawrence (“Supp. Lawrence Decl.”) ¶ 12, Ex. 1025,

Docket # 39-2 at 18–21.) The charge was also filed with the U.S. Equal Employment

Opportunity Commission (“EEOC”). (Id. at 22.) In the statement of discrimination,

Washington stated as follows:

          Sections 111.321 and 111.322(1) of the Wisconsin Statutes prohibits
          discrimination based on race in promotions. Kerry Washington is black.
          Milwaukee County hired Washington in November 2010 as an Airport
          Operations Coordinator. Washington earned his Masters of Science
          Management in December 2012 and has applied to more than 30
          promotional opportunities since he was hired. Milwaukee County has
          declined each application, without an interview. Washington was the best
          qualified applicant for most of the positions he applied for. For example,
          in February 2018, Washington applied for Assistant Manager of Airport
          Operations. Milwaukee County selected a less qualified white candidate.

          Milwaukee County denied promotional opportunities to Washington
          because of his race in violation of Sections 111.321 and 111.322(1). The

                                            3


         Case 2:19-cv-00830-NJ Filed 03/08/21 Page 3 of 10 Document 42
           hiring practices at the General Mitchell International Airport, in
           particular, create and have a disparate impact on black candidates seeking
           promotional opportunities in violation of Sections 111.321 and
           111.322(1).

   (Id. at 21.)

       On December 4, 2018, Washington submitted a written request to the ERD to

withdraw his complaint, requesting that the EEOC investigate the federal law claims.

(“Supp. Lawrence Decl.”) ¶ 11, Ex. 1024, Docket # 39-1 at 2.) The EEOC reopened

Washington’s charge of discrimination (Docket # 17-8) and a right-to-sue letter was issued

on March 5, 2019 (Docket # 17-10).

       Washington filed a complaint in federal court on June 3, 2019, alleging that in 2018,

Washington applied for the promotional positions of Assistant Manager of Airport

Operations, Airside Coordinator, and Security Coordinator and Milwaukee County selected

less qualified white candidates. (Compl. ¶ 11, Docket # 1.)

                         SUMMARY JUDGMENT STANDARD

       The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). “Material facts” are those under the

applicable substantive law that “might affect the outcome of the suit.” See Anderson, 477

U.S. at 248. The mere existence of some factual dispute does not defeat a summary

judgment motion. A dispute over a “material fact” is “genuine” if “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id.




                                              4


         Case 2:19-cv-00830-NJ Filed 03/08/21 Page 4 of 10 Document 42
       In evaluating a motion for summary judgment, the court must draw all inferences in

a light most favorable to the nonmovant. Matsushita Electric Industrial Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986). However, when the nonmovant is the party with the

ultimate burden of proof at trial, that party retains its burden of producing evidence which

would support a reasonable jury verdict. Celotex Corp., 477 U.S. at 324. Evidence relied upon

must be of a type that would be admissible at trial. See Gunville v. Walker, 583 F.3d 979, 985

(7th Cir. 2009). To survive summary judgment, a party cannot rely on his pleadings and

“must set forth specific facts showing that there is a genuine issue for trial.” Anderson, 477

U.S. at 248. “In short, ‘summary judgment is appropriate if, on the record as a whole, a

rational trier of fact could not find for the non-moving party.’” Durkin v. Equifax Check

Services, Inc., 406 F.3d 410, 414 (7th Cir. 2005) (citing Turner v. J.V.D.B. & Assoc., Inc., 330

F.3d 991, 994 (7th Cir. 2003)).

                                         ANALYSIS

       Washington asserts that Milwaukee County failed to promote him for the positions

of Airport Public Safety and Security Coordinator and Airport Operations Coordinator II

because of his race. (Docket # 34 at 6–7.) Under Title VII, it is unlawful for an employer to

“discriminate against any individual with respect to his compensation, terms, conditions, or

privileges of employment, because of such individual’s race, color, religion, sex, or national

origin.” 42 U.S.C. § 2000e-2(a)(1).

       Milwaukee County argues that Washington did not exhaust his administrative

remedies as to his failure to promote claims for the positions of Airport Public Safety and

Security Coordinator and Airport Operations Coordinator II because he did not include

these claims in his charge of discrimination before the ERD and the EEOC. Title VII

                                               5


         Case 2:19-cv-00830-NJ Filed 03/08/21 Page 5 of 10 Document 42
requires a plaintiff to exhaust administrative remedies by filing a charge with the EEOC or

the appropriate state or local agency before the plaintiff may proceed to court. See 42 U.S.C.

§§ 2000e-5(e)(1), 2000e-5(f)(1); Cheek v. W. & S. Life Ins. Co., 31 F.3d 497, 500 (7th Cir.

1994). The charge filed with the agency will limit the claims the plaintiff later may pursue in

litigation because the court may only hear claims that were included in the EEOC charge or

that are “reasonably related” to the allegations of the charge. Dandy v. United Parcel Serv.,

Inc., 388 F.3d 263, 270 (7th Cir. 2004). In other words, the claims brought to court must be

“within the scope” of the EEOC charge, for “an aggrieved employee may not complain to

the EEOC of only certain instances of discrimination, and then seek judicial relief for

different instances of discrimination.” Conner v. Illinois Dep’t. of Nat. Res., 413 F.3d 675, 680

(7th Cir. 2005) (internal quotation and citation omitted). At a minimum, the complaint filed

in the district court and the charge filed with the EEOC must describe the same

circumstances and participants so that the EEOC may have the opportunity to investigate

the allegedly discriminatory conduct and to seek voluntary compliance or conciliation

without a lawsuit. Cheek, 31 F.3d at 500.

       Again, Washington’s administrative charge stated that he was denied promotions

because of his race. (Docket # 39-2 at 21.) He alleged that since his hire in November 2010,

he applied to more than thirty promotional positions and was declined for each without an

interview, despite being “the best qualified applicant for most of the positions he applied

for.” (Id.) Washington cites, “for example,” his February 2018 application for Assistant

Manager of Airport Operations. (Id.) Although Washington’s administrative charge does

not specifically mention the two promotions he now argues form the basis of his Title VII

claim, he contends that those positions are reasonably related to the allegations of the

                                               6


         Case 2:19-cv-00830-NJ Filed 03/08/21 Page 6 of 10 Document 42
charge and that the Seventh Circuit grants the Title VII plaintiff “significant leeway” when

making this determination. (Docket # 34 at 3 (quoting Cheek, 31 F.3d at 500).) Washington

further argues that because Milwaukee County has a duty to keep personnel records used to

determine an employee’s qualification for promotion, Milwaukee County had fair notice of

these claims and is not prejudiced by his failure to articulate them in the ERD/EEOC

charge. (Id. at 5.)

       Washington argues, in effect, that by generally asserting that he was denied over

thirty promotions in a nearly eight-year period (only some of which, according to him, he

was the most qualified candidate), this afforded the EEOC and Milwaukee County a

reasonable opportunity to investigate and settle the disputes he now claims. Washington is

incorrect. An employment decision such as a failure to promote is a discrete act that occurs

when the allegedly discriminatory decision is made. Nat’l R.R. Passenger Corp. v. Morgan, 536

U.S. 101, 114 (2002). The Supreme Court has stated that such actions are separate incidents

of discrimination, with each incident constituting its own actionable claim. Id. Washington

only specifically complains of his February 2018 application for Assistant Manager of

Airport Operations—a position that he no longer seeks relief for. Washington cannot expect

that the EEOC and Milwaukee County had proper notice of his failure to promote claims

for two very specific positions in 2018 simply because he stated that he was denied over

thirty promotions during an eight-year period. “Some specificity in a charge . . . [s]ome

detail . . . is necessary to allow the agency to perform its statutory duty.” Rush v. McDonald’s

Corp., 966 F.2d 1104, 1111 (7th Cir. 1992). And Washington did mention one specific

position—his February 2018 application for Assistant Manager of Airport Operations—in

his charge. Thus, how was the EEOC to know that Washington also sought relief for the

                                               7


          Case 2:19-cv-00830-NJ Filed 03/08/21 Page 7 of 10 Document 42
Airport Public Safety and Security Coordinator and Airport Operations Coordinator II

positions? Expecting the EEOC and Milwaukee County to cull through eight years of

applications for over thirty promotions to surmise which positions Washington claims he

was denied due to his race is completely unreasonable.

       Furthermore, Washington’s failure to promote claims regarding the Airport Public

Safety and Security Coordinator and Airport Operations Coordinator II positions are not

reasonably related to the Assistant Manager of Airport Operations position simply because

they are all claims of non-promotion involving the same employer. See Gee v. Metaldyne

Corp., No. 1:08-CV-0097DFHJMS, 2008 WL 4936865, at *4 (S.D. Ind. Nov. 14, 2008)

(finding that a Title VII claim for failure to promote based on August and November 2005

promotions was not “like or reasonably related” to the January 2006 promotion claim raised

in the EEOC charge). The promotions at issue were for different positions—each position

having different minimum qualifications, responsibilities, and duties (Am. Nixon Decl. ¶¶ 3,

c, k, n, Exs. 1003, 1011, 1014)—and would qualify as discrete acts of alleged discrimination.

Washington’s charge that he was not promoted for the Assistant Manager of Airport

Operations position and his very general, non-specific claim that he was not promoted to

over thirty positions due to his race, was insufficient to put Milwaukee County and the

EEOC on notice that he was also complaining that he had been passed over for promotions

for the Airport Public Safety and Security Coordinator and Airport Operations Coordinator

II positions. Had Washington wished to pursue discrimination claims based on those

discrete acts, he should have filed separate, timely EEOC charges.

       As a final note, Washington seeks the benefit of the “significant leeway” the Seventh

Circuit usually affords Title VII plaintiffs when determining whether the federal claims are

                                             8


         Case 2:19-cv-00830-NJ Filed 03/08/21 Page 8 of 10 Document 42
within the scope of the EEOC charge. But the rationale for giving the Title VII plaintiff

“significant leeway” is “because most EEOC charges are completed by laypersons rather

than by lawyers.” Cheek, 31 F.3d at 500. Washington, in contrast, was represented by

counsel during his administrative process. (Docket # 39-2 at 18–19.) In fact, Washington’s

counsel, the same counsel representing him in this lawsuit, signed his ERD charge. (Id. at

21.) The Seventh Circuit has stated that when a Title VII plaintiff is advised by counsel at

the stage of filing an administrative charge, “it is not unreasonable to require some

additional specificity or detail as a condition precedent” to bringing his claim. Rush, 966

F.2d at 1112. Beyond the lack of detail in his administrative charge, Washington does not

even allege a failure to promote claim based on these two positions in his federal complaint.

Rather, he alleges he was passed over for promotional positions in 2018 for Assistant

Manager of Airport Operations, Airside Coordinator, and Security Coordinator. (Compl. ¶

11.) And Washington himself avers that the white male, Andrew Arnold, who was selected

for the Airport Operators Coordinator II position over him, obtained that position sometime

in 2020. (Declaration of Kerry Washington ¶ 6, Docket # 31.) It is unclear, then, how the

EEOC, who issued Washington’s right-to-sue letter on March 5, 2019, was ever on notice of

this claim. For these reasons, I find that Washington did not administratively exhaust his

failure to promote claims for the positions of Airport Public Safety and Security Coordinator

and Airport Operations Coordinator II. Washington has agreed to dismiss the remaining

claims in his complaint. Thus, Milwaukee County’s motion for summary judgment is

granted and Washington’s complaint is dismissed.




                                             9


         Case 2:19-cv-00830-NJ Filed 03/08/21 Page 9 of 10 Document 42
                                      CONCLUSION

       Washington alleges that his employer, Milwaukee County, discriminated against

him on the basis of his race by failing to promote him to two distinct positions—Airport

Public Safety and Security Coordinator and Airport Operations Coordinator II. Washington

did not, however, raise either of these claims in his charge of discrimination filed before the

ERD/EEOC. For this reason, Washington has failed to administratively exhaust the claims

and they are dismissed. Washington agrees to dismiss his remaining claims for disparate

impact and discrimination for failure to promote to the positions of Assistant Manager of

Airport Operations and Facilities Supervisor. For these reasons, summary judgment is

granted in favor of Milwaukee County. Washington’s complaint is dismissed.

                                          ORDER

       NOW, THEREFORE, IT IS ORDERED that the defendant’s motion for summary

judgment (Docket # 25) is GRANTED.

       IT IS FURTHER ORDERED that this action is DISMISSED. The Clerk of Court is

directed to enter judgment accordingly.



       Dated at Milwaukee, Wisconsin this 5th day of March, 2021.


                                                   BY THE COURT:
                                                   BY         T::
                                                              T



                                                   ____________
                                                   _____________               ___
                                                   NANCY JOSEP
                                                            JOSEPHPH
                                                   United States Magistrate Judge




                                              10


         Case 2:19-cv-00830-NJ Filed 03/08/21 Page 10 of 10 Document 42
